 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORI JOHNSON AND RICHARD                        No. 1:19-cv-00237-DAD-SAB
      JOHNSON,
12
                        Plaintiffs,
13                                                    ORDER REFERRING MOTIONS TO
             v.                                       MAGISTRATE JUDGE
14
      CITY OF ATWATER; KEN LEE, in his
15    official and individual capacity; AND
      SAMUEL JOSEPH, in his official and
16    individual capacity,
17                      Defendants.
18

19          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), defendant’s motion to

20   dismiss (Doc. No. 4) and plaintiffs’ motion to remand (Doc. No. 5), motion to amend (Doc. No.

21   14), and second motion to remand (Doc. No. 15) are hereby referred to United States Magistrate

22   Judge Stanley A. Boone for issuance of findings and recommendations in accordance with 28

23   U.S.C. § 636(b)(1)(B) and (C). Accordingly, the hearing on the motions set for May 21, 2019 at

24   9:30 a.m. in Courtroom 5 before the undersigned is hereby vacated, to be reset if deemed

25   appropriate by Magistrate Judge Stanley A. Boone.

26   IT IS SO ORDERED.
27
        Dated:    May 13, 2019
28                                                    UNITED STATES DISTRICT JUDGE
                                                     1
